DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on July 2, 2021 regarding 35 U.S.C. § 101 have been fully considered but they are not persuasive. The amendments, as submitted, are insufficient in adding practical application to the abstract idea. Removing the generic computer components such as “monitoring device” and “wireless communication network,” the claims do not amount to more than the mental process of manually diagnosing or observing the condition of the vehicle and writing messages based on the operational status and mentally combining the observed information. The Examiner suggests incorporating language indicative of controlling or causing a mechanical process to occur.
Applicant's arguments filed on July 2, 2021 regarding 35 U.S.C. § 102 have been fully considered but they are not persuasive. The Applicant argues:
“Hauser does not disclose at least the above referenced features of amended claim 1. Hauser does not disclose “receiving, from an auxiliary monitoring device associated with the vehicle via the wireless communication network, one or more non-OBD codes’ as recited by amended claim 1. 

Applicant respectfully asserts that proving sensor data to an app does not disclose “receiving, from an auxiliary monitoring device associated with the vehicle via the wireless communication network, one or more non-OBD codes,” as amended claim 1 recites (emphasis added). Rather, Hauser discusses sending the sensor data to an app.

Hauser also fails to disclose “determining a first message based at least in part on the one or more OBD codes’ and “determining a second message based at least in part on the one or more non-OBD codes,” as amended claim 1 recites. As discussed above, Hauser does not disclose non-OBD codes and accordingly cannot disclose “determining a second message based at least in part on the one or more non-OBD codes” as amended claim 1 recites.




The Examiner respectfully traverses. As defined in the specification of the instant application, auxiliary monitoring devices include one or more sensors, e.g., cameras, image sensors, movement sensors, audio sensors, VR cameras, AR cameras, IR cameras, odor sensors, etc. [0009]. The instant application further provides that a non-OBD code may indicate that, “for example, if the auxiliary monitoring device has detected the presence of something moving within the vehicle” [0023], or that “the non-OBD codes may relate to operation of the vehicle” [0025]. The original Claim 2 of the instant application also recites that “the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information,” which Hauser provides.
As noted in the previous Office Action, Hauser [0096] and [0193] disclose estimating fuel consumption and detecting temperature information. The Examiner provides that Hauser [0075] discloses a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor that may detect if a user has exited the vehicle, thereby detecting vehicle occupancy information. Therefore, Hauser does teach “receiving, from an auxiliary monitoring device associated with the vehicle via the wireless communication network, one or more non-OBD codes” and “receiving, from an auxiliary monitoring device associated with the vehicle via the wireless communication network, one or more non-OBD codes,” as argued above. The Examiner further provides that Hauser [0006] discloses that it is known in the art that OBD interfaces have been adapted to use wireless communications.

	Therefore, Hauser does teach generating messages based on diagnostic trouble codes, or OBD codes, as well as broadcasting messages based on sensor information, or non-OBD codes, as discussed in Hauser [0071].
	For these reasons, the Examiner maintains the 35 U.S.C. § 102 rejection. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Claim 1 recites “transmitting the combined message an electronic device”. The Examiner suggests amending this to recite “transmitting the combined message to an electronic device”.  
Claim 1 also recites “into combined message”. The Examiner suggests amending this to recite “into a combined message”.
Claim 11 recites “generating a message based at last in part on”. The Examiner suggests amending this to recite “generating a message based at least in part of”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first message,” “a second message,” and “combined message.” These limitations are broad and not defined or recited in the specifications. For purposes of examination, these limitations have been interpreted to mean “displayed communication by text or audio,” and “a combined message” to mean that the information from the first and second message may be combined by a processor.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.

101 Analysis - Step 1
Claim 1 is directed to a method for transmitting on-board diagnostic data to an electronic device. Claim 11 is directed to an apparatus comprising one or more processors and a non-transitory storage medium comprising instructions that, when executed, cause the processors to receive on-board diagnostic (OBD) codes and non-OBD codes and transmit the combined data to an electronic device. Claim 18 is directed to a non-transitory storage medium comprising instructions stored thereon that, when executed, may receive OBD codes and non-OBD codes and transmit the combined data to an electronic device.
101 Analysis - Step 2A, Prong I
Claims 1, 11, and 18 recite the abstract concept of providing vehicle diagnosis information based on OBD codes and non-OBD codes. The abstract idea is described by at least claims 1, 11, and 18 by combining the first information and the second information into combined information. This step falls into the mental process grouping of abstract ideas as they encompass mentally combining data based on visual operational status of the vehicle based on dashboard indicator feedback, such as engine or brake status, tire pressure, and temperature indicators. The limitations, as drafted, as processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components.


101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts including “receiving, from a vehicle via a wireless communication network, first information related to one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle; receiving, from the vehicle via the wireless communication network, second information related to one or more non-OBD codes and transmitting at least a portion of an item from the combined information to an electronic device”. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites that the vehicle receives data from “a wireless communication network,” which is a generic computing component that is simply employed to gather the data. Claims 1 recites “receiving” data, which as recited, is categorized as insignificant extra solution activity as it is merely uses the received data to perform the abstract idea. Further, the limitation “transmitting” as recited is considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).


Claim 18 recites parallel limitations and is rejected on similar grounds.
101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 11, and 18 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-10, 12-17, and 19-20:
Dependent claims 2-10, 12-17, and 19-20 only recite limitations that further define the mental process and recite further data gathering (i.e. receiving first and second information). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-10, 12-17, and 19-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauser et al. (U.S. Patent Application Publication No. 20170053460 and hereinafter, “Hauser”).

Regarding claim 1, Hauser teaches the method comprising:
receiving, from a vehicle via a wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle;
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that OBD interfaces have been adapted to use wireless communications.
Hauser [0159] discloses OBD error codes.
determining a first message based at least in part on the one or more OBD codes;
Hauser [0167] discloses providing one or more notification messages, event messages, alerts, or performance metrics.
Hauser [0322] discloses presenting a notification in the form of a message based on notifications or diagnostic trouble codes.
The Examiner notes that trouble codes may be associated with one or more vehicle systems as described in Hauser [0048].
receiving, from an auxiliary monitoring device associated with the vehicle via the wireless communication network, one or more non-OBD codes;
Hauser [0075] discloses that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.
The Examiner notes that this non-OBD code is based on the instant specification, defining a non-OBD code to be, for example, “if the auxiliary monitoring device has detected the presence of something moving within the vehicle” [0023].
The Examiner notes that Bluetooth technology indicates a wireless network connection.
combining the first message and the second message into combined message;
Hauser [0305] discloses that messages may be combined.
transmitting the combined message an electronic device.  
Hauser [0211] discloses that the information from the sensor computer may be integrated into the vehicle and/or a mobile computer.
Hauser [0065] discloses sending messages to a cloud.

Regarding claim 2
the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 3, Hauser teaches the method of claim 1, wherein:
receiving the one or more non-OBD codes comprises receiving the one or more non-OBD codes from one or more sensors located within the vehicle.  
Hauser [0193] discloses the various sensors to receive non-OBD information such as light and temperature.

Regarding claim 4, Hauser teaches the method of claim 3, wherein:
the one or more sensors comprises a camera mounted on a steering wheel of the vehicle.  
Hauser [0161] discloses a camera as a component of a client computer, which may be in-vehicle. 
Hauser [0105] discloses that a camera is a component of the Connected Bluetooth Low Energy Vehicle Activity Monitor app.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel.

5, Hauser teaches the method of claim 4, wherein:
the camera is configured to capture image data associated with a dashboard of the vehicle.  
Hauser [0154] discloses that the client computer, which may be a camera, may capture images.
Hauser [0106] discloses that the camera is mounted on the steering wheel for digital image processing.
Hauser [0108] discloses that the camera uses the dashboard to identify an artificial horizon in the captured image.

Regarding claim 6, Hauser teaches the method of claim 3, wherein:
the one or more sensors comprise one or more of a camera, an image sensor, a motion sensor, an audio sensor, a virtual reality camera, an augmented reality camera, or an odor sensor.  
Hauser [0193] discloses audio sensors.

Regarding claim 7, Hauser teaches the method of claim 1, wherein:
receiving, from the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle comprises receiving, from a monitoring device located in the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle;
Hauser [0003] discloses that using OBDs to provide data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
receiving, from the vehicle via the wireless communication network, information related to one or more non-OBD codes comprises receiving, from the monitoring device located in the vehicle via the wireless communication network, information related to one or more non-OBD codes.  
Hauser [0060] discloses that Vehicle Activity Monitor hardware may be located inside the vehicle.
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.

Regarding claim 8, Hauser teaches the method of claim 1, wherein:
receiving the second information comprises receiving, from a radio of the vehicle via the wireless communication network, information related to the second information.  
Hauser [0056] discloses a radio system used to monitor the status and activity of a vehicle without requiring a physical connection to an OBD port.

Regarding claim 9, Hauser teaches the method of claim 8, wherein:
receiving the first information comprises receiving, from a monitoring device located in the vehicle and via the wireless communication network, the first information.  
Hauser [0003] discloses that monitoring systems mounted in the vehicle that provide on-board diagnostics is known in the art.
Hauser [0056] discloses a Connected Bluetooth Low Energy Vehicle Activity Monitor.

Regarding claim 10, Hauser teaches the method of claim 8, wherein:
receiving the first information comprises receiving, from the radio of the vehicle and via the wireless communication network, the first information.  
Hauser [0071] discloses Bluetooth Low Energy radio that receives first information derived from the sensors.

Regarding claim 11, Hauser teaches the apparatus comprising:
one or more processors;
Hauser [0138] discloses one or more processors
a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by the one or more processors to cause the processors to perform one or more actions comprising: receiving, from an auxiliary monitoring device associated with the vehicle via a wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle; receiving, from the vehicle via the wireless communication network, one or more non-OBD codes; generating a message based at last in part on the one or more OBD codes and the one or more non-OBD codes; and transmitting the message to an electronic device.  
Hauser [0003] discloses that using OBDs to provide data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that OBD interfaces have been adapted to use wireless communications.
Hauser [0159] discloses OBD error codes.

Regarding claim 12
the one or more non-OBD codes comprises one or more non-OBD code that indicates fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 13, Hauser teaches the apparatus of claim 11, wherein:
receiving one or more non-OBD codes comprises receiving one or more non-one or more non-OBD codes from one or more sensors located within the vehicle.  
Hauser [0193] discloses the various sensors to receive second information such as light and temperature.

Regarding claim 14, Hauser teaches the apparatus of claim 13, wherein:
the one or more sensors comprises a camera mounted on a steering wheel of the vehicle.
Hauser [0161] discloses a camera as a component of a client computer, which may be in-vehicle. 
Hauser [0105] discloses that a camera is a component of the Connected Bluetooth Low Energy Vehicle Activity Monitor app.
Hauser [0106] discloses that the Connected Bluetooth Low Energy Vehicle Activity Monitor app may be mounted on the steering wheel.

15, Hauser teaches the apparatus of claim 14, wherein:
the camera is configured to capture image data associated with a dashboard of the vehicle.  
Hauser [0154] discloses that the client computer, which may be a camera, may capture images.
Hauser [0106] discloses that the camera is mounted on the steering wheel for digital image processing.
Hauser [0108] discloses that the camera uses the dashboard to identify an artificial horizon in the captured image.

Regarding claim 16, Hauser teaches the apparatus of claim 13, wherein:
the one or more sensors comprise one or more of a camera, an image sensor, a motion sensor, an audio sensor, a variable reality camera, an augmented reality camera, or an odor sensor.  
Hauser [0193] discloses audio sensors.

Regarding claim 17, Hauser teaches the apparatus of claim 11, wherein:
receiving, from the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle comprises receiving, from a monitoring device located in the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle;
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
receiving, from the vehicle via the wireless communication network, information related to one or more non-OBD codes comprises receiving, from the monitoring device located in the vehicle via the wireless communication network, information related to one or more non-OBD codes.  
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 18, Hauser teaches a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors to perform actions comprising:
receiving, from a vehicle via a wireless communication network, one or more on-board diagnostic (OBD) codes obtained via an OBD port of the vehicle;
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0006] discloses that it is known in the art that vehicle OBD interfaces have been adapted to use wireless communications.
receiving, from the vehicle via the wireless communication network, one or more non-OBD codes;
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.
combining first information associated with the one or more OBD codes and second information associated with the one or more non-OBD codes into combined information;
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser Fig. 17 (provided below) depicts that OBD sensor data (element 1714) may be combined with non-OBD information (e.g., temperature interface, element 1762) by processor 1702.

    PNG
    media_image1.png
    812
    606
    media_image1.png
    Greyscale

transmitting at least a portion of an item from the combined information to an electronic device.  
Hauser [0211] discloses that the information from the sensor computer may be integrated into the vehicle and/or a mobile computer.
Hauser [0065] discloses sending messages to a cloud.

Regarding claim 19
the one or more non-OBD codes comprises one or more of fuel level information, tire pressure information, battery level information, temperature information, fuel cap status information, interior light status information, exterior light status information, mileage information, temperature information, navigator information, map information, or vehicle occupancy information.  
Hauser [0096] discloses estimating overall fuel consumption while the vehicle is driving.
Hauser [0193] discloses temperature sensors to provide temperature information.
Hauser [0075] provides that a Connected Bluetooth Low Energy (BLE) Vehicle Activity Monitor may detect that a user has exited the vehicle, thereby detecting that nothing is moving within the vehicle.

Regarding claim 20, Hauser teaches the non-transitory storage medium of claim 18, wherein:
receiving, from the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle comprises receiving, from a monitoring device located in the vehicle via the wireless communication network, information related to one or more OBD codes obtained via the OBD port of the vehicle; 
Hauser [0140] to [0142] discusses a wireless network configured to couple client computers and their components with network.
Hauser [0003] discloses that using OBDs to derive first information data from sensors within the vehicle is known in the art.
Hauser [0003] discloses that monitoring diagnostics using an OBD through a diagnostic port is known in the art.
Hauser [0159] discloses OBD error codes.
receiving, from the vehicle via the wireless communication network, information related to one or more non-OBD codes comprises receiving, from the monitoring device located in the vehicle via the wireless communication network, information related to one or more non-OBD codes.
Hauser [0071] discloses temperature sensors that provide temperature data to a vehicle activity monitoring app on a user’s mobile device.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.T.S./
Patent Examiner, Art Unit 3662                     

                 
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662